

116 S3598 IS: Repatriation Reimbursement Act
U.S. Senate
2020-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3598IN THE SENATE OF THE UNITED STATESMay 4, 2020Mr. Blumenthal (for himself, Mr. Markey, Ms. Warren, Ms. Harris, Ms. Baldwin, Mr. Heinrich, Mr. Sanders, and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require commercial airlines to provide cash reimbursements, and to authorize the Secretary of State to waive or reimburse travel expenses, for any United States citizen who is evacuated from a foreign country and repatriated to the United States due to travel restrictions implemented in response to COVID–19 or any future pandemic or international crisis.1.Short titleThis Act may be cited as the Repatriation Reimbursement Act.2.Findings; sense of Congress(a)FindingsCongress makes the following findings:(1)The spread of the novel coronavirus (2019–nCoV) and subsequent travel restrictions issued by nations around the world have left many United States citizens stranded overseas as they sought to return to the United States.(2)On March 19, 2020, the Department of State issued a Level 4 Health Advisory that—(A)advised all United States citizens to avoid all international travel due to the global impact of COVID–19;(B)urged United States citizens overseas to seek commercial departure options to return to the United States unless they were prepared to remain abroad for an indefinite period; and(C)lead many United States citizens to seek repatriation to the United States.(3)As a result of rapidly changing travel restrictions by the United States and the closing of borders and airports in numerous countries around the world—(A)many commercial airlines cancelled flights and failed to reimburse United States citizens for the costs they had paid for such flights; and(B)many United States citizens were left without any return flight options.(4)In their efforts to comply with the Department of State travel guidance, some United States citizens have been forced—(A)to pay often exorbitant and unanticipated fees directly to commercial airlines for emergency flights to return to the United States; or (B)to sign a promissory note to the Department of State to commit to reimbursement for a flight chartered by the repatriation task force through United States embassies around the world.(b)Sense of CongressGiven the precarious position of United States citizens who were stranded globally and the difficult economic conditions they may face upon returning to the United States, it is the sense of Congress that the commercial airline industry and the Department of State should fully reimburse or waive all travel costs for United States citizens who require repatriation to the United States as a result of the COVID–19 pandemic.3.Reimbursement of certain travel expenses by commercial airlines(a)In generalAll travel expenses incurred, on or after December 31, 2019, and on or before September 30, 2020, by any United States citizen as a direct result of any flight on a commercial airline that is cancelled or does not depart within 24 hours of its originally scheduled departure time shall be reimbursed, in cash, by the airline with which such flight was initially booked if the citizen was evacuated from a foreign country and repatriated to the United States due to travel restrictions implemented in response to COVID–19.(b)Requirement To honor original ticket priceNotwithstanding any otherwise applicable contractual provision, any commercial airline that sold a ticket to a United States citizen described in subsection (a) for a flight from a foreign country to the United States during the period set forth in such subsection that, due to travel restrictions referred to in such subsection, was cancelled (by the passenger or by the airline) or was rescheduled to depart more than 24 hours after its originally scheduled departure time—(1)shall provide the passenger with a cash reimburse of the total costs incurred by the passenger for any cancelled flight; (2)shall waive any change fees associated with replacing such ticket for another flight;(3)may not charge the passenger any more for the replacement ticket than was charged for the original ticket; and(4)shall provide the passenger with a cash reimbursement for any amount paid by the passenger during the period set forth in subsection (a) that is prohibited under paragraph (2) or (3).(c)Funding(1)In generalExcept as provided in paragraph (2), a commercial airline may use amounts appropriated or otherwise made available to the commercial airline industry in any appropriations Act enacted on or after March 1, 2020, in response to COVID–19 to pay for the travel expenses described in subsection (a).(2)LimitationA commercial airline may not use amounts appropriated under section 4112 of the Coronavirus Economic Stabilization Act of 2020 (title IV of division A of Public Law 116–136) to pay for the travel expenses described in subsection (a).4.Emergency transportation for United States citizens evacuated from foreign countries due to COVID–19 travel restrictions(a)Waiver or reimbursement of travel expenses(1)In generalThe Secretary of State shall waive any travel expenses paid by the Department of State on or after December 31, 2019, for any United States citizen who is evacuated from a foreign country and repatriated to the United States due to travel restrictions implemented in response to COVID–19 or any future pandemic or international crisis, as determined by the Secretary. (2)Promissory notesAny promissory note signed by a United States citizen to reimburse the Department of State for travel expenses described in paragraph (1) shall be null and void.(3)Conforming amendmentSection 4 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2671) is amended by adding at the end the following:(e)In the case of a communicable disease for which the Federal Government has issued a travel alert or travel warning, the reimbursement requirements under subsections (b)(2)(A)(ii) and (d) shall not apply..(4)Reimbursement(A)AuthorizationThe Secretary of State shall reimburse United States citizens who were evacuated from a foreign country on or after December 31, 2019, and repatriated to the United States due to travel restrictions described in paragraph (1) for travel expenses associated with such evacuation and repatriation, including the costs of commercial or charter flights and any ground transportation expenses associated with travel to the foreign airport and from the domestic airport to their homes in the United States. (B)ProcessThe Secretary of State shall develop an online process through which United States citizens may submit claims for reimbursement for travel expenses described in subparagraph (A).(b)FundingThe Secretary of State may use amounts appropriated or otherwise made available to the Department of State in any appropriations Act enacted on or after March 1, 2020, in response to COVID–19 or any future pandemic or international crisis to pay for the travel expenses described in subsection (a).